Title: To Thomas Jefferson from Abigail Adams, with List of Purchases for Mary Jefferson, 10 July 1787
From: Adams, Abigail
To: Jefferson, Thomas,Jefferson, Mary




Dear Sir
London july 10th. 1787

When I wrote you last I did not know that petit had taken places in the Stage and paid for them. This being the case I have represented it to your little daughter and endeavourd to prevail with her to consent to going at the time appointed. She says if I must go I will, but I cannot help crying so pray dont ask me to. I should have taken great pleasure in presenting her to you here, as you would then have seen her with her most engageing countanance.  Several lines of an old song frequently occur to me as different objects affect her.

What she thinks in her Heart
You may read in her Eyes
For knowing no art
She needs no disguise.
I never saw so intelligent a countanance in a child before, and the pleasure she has given me is an ample compensation for any little services I have been able to render her. I can easily conceive the earnest desire you must have to embrace so lovely a child after so long a seperation from her. That motive, and my own intention of setting out next week upon a journey into the County of Devonshire, has prevaild with me to consent to parting with her so soon, but most reluctantly I assure you. Her temper, her disposition, her sensibility are all formed to delight. Yet perhaps at your first interview you may find a little roughness but it all subsides in a very little time, and she is soon attached by kindness. I inclose a memorandum of the articles purchased [I have? be]en a little particular, that you might know how I [have dispose]d of the money. If at any time I can be of service in this [respec]t it will give me pleasure. I have desired petit to Buy me 12 Ells of black lace at 8 Livres pr. Ell and 1 dozen of white and one of coulourd Gloves. You will be so good as to place them to my account and Col. Smith will take them when he returns.
As to politicks, to avoid touching so disagreeable a subject, I send you the Boston news papers received by the last vessels.
Mrs. Paridise has just left me and desires to be rememberd to you. She is just upon the eve of departure for virginia. Whether he can be prevaild upon to go on Board altho their passage is taken, and every thing in readiness, is very uncertain. She is determined at all Hazards. He most assuredly will get a Seat in Kings Bench if he stays behind. His affairs are daily worse and worse. Mr. Adams will write you. He has not a portrait that he likes to send you. Mr. Trumble talks of taking one. If he succeeds better than his Brethren, Mr. Adams will ask your acceptance of it. You will be so good as to let me hear from my dear little Girl by the first post after her arrival. My Love to her sister whom I congratulate upon such an acquisition.
I have not been able to find Mrs. Kinlock yet, but hope too. If I should not, Mr. Heyward is going to carolina in a few days and  I will send the package by him. All your other Letters were deliverd as directed.
With Sentiments of the highest Esteem I am dear sir your Humble Servant,

A Adams


I have received of petit six Louis d’ors. [I do not know] what the exchange is. But the remainder you wi[ll be so good] as to let him purchase me some lace and Gloves with the remainder.



Enclosure
Memorandum of articles by Mrs. Adams for Miss Jefferson & Maid



£
 s
 d


Paid for bringing the Trunks from Tower Hill
 
 5
  6


Four fine Irish Holland frocks
3
 10
 


5 yd. white dimity for shirts
 
15
 


4 yd. checked muslin for a frock
110


3 yd. lace Edging to trim it
 
 6
  6


To making the frock
 
 5
 


3 yd. flannel for under coats
 
 7
  6


A Brown Bever Hat & feathers
 
13
 


2 pr. leather Gloves
 
 2
  4


5 yd. diaper for arm Cloths
 
 5
 10


6 pr. cotton Stockings
 
13
  6


3 yd. blue sash Ribbon
 
 3
 


To diaper for pockets linning tape cloth for night caps &c
 
 5
  6


To a comb & case, comb Brush, tooth Brush
 
 1
  6


For the Maid Servant


12 yds. calico for 2 short Gowns & coats
1
  5
  6


4 yd half Irish linen for Aprons
 
 7
  4


3 pr Stockings
 
 6
 


2 yd linning
 
 2
 


1 Shawl handkerchief
 
 4
  6


paid for washing
 
 6
  8


Sterling
10
 15
  8



11
 16
  2


Received Six Louis d’ors of petit.

A Adams


